Exhibit 10.1

AMENDMENT No. 1

TO THE STOCKHHOLDERS AGREEMENT

This Amendment No. 1 to the Stockholders Agreement (“Stockholders Agreement”)
dated December 13, 2002 by and among The First American Corporation, a
California corporation, Pequot Private Equity Fund II, L.P. A Delaware limited
partnership (“Pequot”) and First Advantage Corporation, a Delaware corporation
(the “Company”) is hereby made effective on December 1, 2005.

WHEREAS, the Stockholders Agreement stipulates in Section 5.1 that the size of
the Board of Directors shall be no more than 10 directors;

WHEREAS, Board of Directors (the “Board”) of the Company desires to expand the
size of the Board to no more than 12 directors because it is in the best
interest of the Company;

WHEREAS, Pequot believes that it is in the Company’s best interest to expand the
size of the Board to no more than 12 directors;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Parties agree as follows:

Section 5.1 (a) which states in part:

“. . . ensure that the size of the board of directors of Parent, (the “Board”)
shall be no more than 10 directors and . . . “

shall hereby be revised by replacing 10 with 12 and shall hereby state in the
same part:

“. . ensure that the size of the board of directors of Parent, (the “Board”)
shall be no more than 12 directors and . . . “

Notwithstanding the foregoing, all other provisions and terms of the
Stockholders Agreement shall remain in force and effect to the extent of the
original intent of the provisions and terms of the Stockholders Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement on and as of
the date herein.

 

The First American Corporation By:  

/s/ Kenneth D. Degiorgio

Name:   Kenneth D. Degiorgio Title:   Senior Vice President and General Counsel

Date: March 31, 2006

 

Pequot Private Equity Fund II, L.P. By: Pequot Capital Management, Inc. Its:
Investment Manager By:  

/s/ Carlos Rodrigues

Name:   Carlos Rodrigues Title:   Chief Financial Officer/ Pequot Ventures

Date: March 31, 2006

 

First Advantage Corporation By:  

/s/ Julie Waters

Name:   Julie Waters Title:   Vice President and General Counsel

Date: March 31, 2006